El Juez Asociado Sb. Aldbey,
emitió la opinión del tribunal.
La corporación apelante presentó demanda en la Corte de Distrito de San Juan, Sección Ia., contra el Tesorero de Puerto Eico, reclamándole la devolución de cierta cantidad de dinero que había pagado bajo protesta por contribucio-nes que se le reclamaron y cuyo cobro entiende que es ilegal. El demandado formuló excepción a esa demanda alegando que no contiene hechos suficientes determinantes de causa de acción y al mismo tiempo la contestó. Oída previamente esa excepción la corte de distrito la resolvió en favor del deman-dado y en consecuencia dictó sentencia declarando sin lugar la demanda, pero apelada para ante nosotros la revocamos en 28 de julio de 1916 disponiendo además que continuasen los procedimientos.
Desde entonces no se dió paso alguno ante el tribunal en ese pleito durante catorce meses hasta que el 9 de octu-bre de 1917 el demandado presentó moción a la corte pidién-dole que por el abandono en que el demandante tenía su pleito dictase sentencia teniendo a éste por desistido de él. Habiendo sido oídas las partes respecto de esta moción el juez la resolvió en favor del demandado y dictó sentencia de acuerdo con lo pedido por el demandado. De esta senten-cia apeló la parte demandante siendo el objeto del presente recurso.
Aunque existe en la corte de distrito una regla publicada *816en junio de 1917 según la cual al llamarse el calendario en cada término regular de la corte, notificándose a las partes debidamente con una anticipación de por lo menos cinco días, se podrán desestimar por la corte todas las acciones, pleitos y otros procedimientos en los cuales no se hubiese hecho pro-greso alguno y anotádose en el récord por un término de un año o más debido a la negligencia de las partes, a menos que la tardanza se justifique oportunamente ante la corte, sin embargo el apelado no sostiene la moción que motivó la sentencia que se discute en esta regla y por su parte el de-mandante apelante arguye que no es aplicable, de modo, pues, que ninguna de las dos partes se apoya en esa regla para discutir la justicia o injusticia de la resolución apelada. Por consiguiente, aunque nosotros también creemos que esa re-gla no es aplicable a este caso, no la trataremos más a fondo y consideraremos el recurso bajo otros aspectos, que son en verdad los discutidos ampliamente por los abogados de las partes.
Aunque el apelante sostiene que la corte de distrito sólo tiene jurisdicción para dictar sentencia por desistimiento en los casos mencionados en el artículo 192 del Código de Enjui-ciamiento Civil y que en todos los que no estén comprendi-dos en ese precepto debe dictarse sentencia de acuerdo con las resultancias del pleito, sin embargo este punto fué amplia y concienzudamente tratado por este Tribunal Supremo en el caso de la Sucesión Chavier contra Sucesión Giraldez, 15 D. P. It. 154, en el que después de amplio estudio y con abun-dantes citas de resoluciones de otros tribunales, se llegó a la conclusión de que según la jurisprudencia constante de los tribunales de California, de donde Idaho y nosotros tomamos nuestro Código de Enjuiciamiento Civil, los tribunales tie-nen facultad inherente, independientemente del artículo 192' de nuestro Código de Enjuiciamiento Civil, que corresponde con el 581 del de California, para desestimar las acciones por falta de instancia y que el Tribunal Supremo no intervendrá con la resolución que por tal motivo se dicte, a no ser que *817se probare que lia habido abuso de discreción. No conside-raremos, pues, más extensamente este punto, que está sos-tenido por sentencias de California posteriores a las citadas por este Tribunal en ese caso.
Descartada, pues, esta cuestión, podemos proceder a ver si el demandante presentó alguna justificación a la‘corte de la paralización de su pleito.
El día en que se verificó la audiencia de la moción del demandado presentó el demandante una declaración escrita y jurada de su abogado, O. B. Frazer, en la que sustancial-mente expone que no activó la marcha de su pleito porque el abogado R. W. Perkins, Jr., que como fiscal auxiliar del Departamento de Justicia estuvo encargado del alegato y de la argumentación del pleito ante la Corte Suprema, habló) con el declarante poco tiempo después de dictada la sentencia por nosotros declarando suficiente la demanda, y le manifestó que en el Departamento de Justicia se estaba considerando apelar dicha sentencia o establecer contra ella recurso de certiorari; que en otras ocasiones hablaron también sobre el mismo tema y el señor Perkins le expuso siempre esa misma idea por lo que para facilitar la apelación no prosiguió con su pleito; que el 10 de enero de ■1917 habló con el señor Kern, Attorney General de Puerto Rico, sobre varios asun-tos en su oficina y el señor Kern le propuso hacer una esti-pulación sobre hechos del pleito para someterla al tribunal y facilitar la resolución, proposición que aceptó en principio aunque pendiente de consulta a los oficiales de lá corpora-ción que residen en Nueva York; que el mismo día hizo esa consulta y poco tiempo después recibió autorización para hacer el convenio de cierta manera, por lo que durante los meses de febrero o marzo habló con el señor Kern pero no consiguieron ponerse de acuerdo sobre dicha exposición y por eso fué abandonado ese plan; que entonces empezó a pre-pararse para el juicio con la intención de celebrarlo tan pronto pudiera conseguir las deposiciones de algunos testi-gos necesarios, ausentes de Puerto Rico, pero se encontró *818eon que el señor H. S. Brandon, que es uno de los testigos más importantes del demandante porque era el administra-dor de la fábrica de azúcar en la fecha de la tasación de que se queja la demandante y bajo cuyas órdenes fueron suminis-trados al Tesorero los informes en este asunto y quien per-sonalmente compareció ante la Junta de Revisión o Iguala-miento para esa cuestión, hechos alegados en la demanda, no era encontrado y sólo pudo saber que se encontraba en alguna parte de Inglaterra pero no ha podido saber el sitio fijo; que a pesar de esto está dispuesto a celebrar la vista del pleito siempre que se le conceda tiempo bastante para ob-tener las deposiciones de ciertos testigos importantes que se hallan en los Estados Unidos y Cuba y que prescindirá de la deposición del señor Brandon si para el tiempo que se le conceda no puede obtener su declaración.
El demandado a su vez presentó también declaración es-crita y jurada de su abogado señor Howard L. Kern, Attorney General de Puerto Rico, en la que sustancialmente se consigna que como la resolución que había dictado el Tribunal Supremo en este caso era únicamente sobre excepciones, y por tanto interlocutoria y no final, no podía tomarse apelación de ella para ante la Corte Suprema de los Estados Unidos ni para ante la de Circuito de Apelaciones para el Primer Circuito; que si bien podía solicitarse un auto de certiorari de la Corte Suprema de los Estados Unidos para la Corte Suprema de Puerto Rico, sin embargo esta clase de autos rara vez se concede en tales casos y no conoce ningún caso en que tal auto haya sido expedido por la Corte Suprema de los Estados Unidos contra la Corte Suprema de Puerto Rico; que este auto tenía que solicitarse dentro de tres me-ses de dictada la sentencia, por lo que en 28 de octubre de 1916 expiró el plazo dentro del cual hubiera podido solicitar ese auto; que ni el declarante ni, según su información y creencia, persona alguna relacionada con el Departamento de Justicia de Puerto Rico ha solicitado jamás del deman-dante o de su abogado en este pleito que se abstenga de to-*819mar acción alguna en el caso desde la resolución de este Tri-, bunal y que la culpa de que el demandante o su abogado de-jare de tomar cualquier acción en el pleito no se debe a nin-guna súplica expresa o tácita hedía por el declarante ni por ninguna persona actuando en su representación; que es cierto que desde que dictamos nuestra sentencia de 28 de julio de 1916 está pensando en apelar de ella si la resolución final en el juicio es contraria a sus alegaciones; que es verdad, se-gún alega el señor Frazer, que tuvo varias entrevistas con él con respecto a una propuesta aceptación de los hechos pero que los esfuerzos del declarante para conseguir tal acuerdo fueron hechos solamente a nombre del demandado; que los actos del declarante en preparar el caso para vista a nombre del demandado no ofrecen excusa al demandante para dejar de dar paso alguno en su pleito durante catorce meses y que la diligencia del demandado no excusa la falta de diligencia del demandante.
Habiendo resuelto el juez de la corte inferior con vista de ambas declaraciones escritas y juradas que la demanda debía ser desestimada por abandono del demandante en el ejercicio de su acción, surge la cuestión de si hubo o no abuso de discreción por el juez al hacer uso de su facultad inherente de desestimar la demanda.
Para resolver en cualquier caso que un juez abusa, o, mejor dicho, hace mal uso de la facultad discrecional inhe-rente que tiene por ser juez o porque se la concede expresa-mente la ley, tiene que aparecer claramente que no ha hecho buen uso de esa facultad, por lo que debemos considerar los antecedentes que él tuvo para ver si en este caso fué justa o no su resolución.
Existe contradicción entre las declaraciones escritas y ju-radas de los abogados de las partes respecto al hecho de si algún oficial del Departamento de Justicia manifestó al abo-gado de los demandantes que se trataba en su oficina de ape-lar la sentencia de esta corte, y en vista de que esa sentencia de este Tribunal era solamente revisable por auto de certio-*820rari, que hasta ahora no se ha expedido ninguno contra esta Corte Suprema y que en efecto debía solicitarse dentro de tres meses de dictada la resolución, podemos llegar a la con-clusión de que éste no era un buen motivo para considerar que la paralización era justificada o excusable, aunque no empece a que en efecto, equivocadamente, se hicieran en al-gún tiempo manifestaciones semejantes al señor Frazer.
Sin embargo hay un hecho en que los abogados de las partes convienen, y es que de enero a febrero o marzo tuvie-ron intenciones y trataron de hacer un convenio de hechos para presentarlo al tribunal y facilitar la resolución del pleito, propuesto por el ahogado del demandado, pero de to-dos modos proposición de arreglo o convenio en cuanto a hechos que mediaba entre las partes y que en definitiva hubo que desechar porque no pudieron entenderse.
Aun cuando este acto no constaba antes en el pleito, sin embargo en vista de las pruebas presentadas para la reso-lución de la moción, entendemos que no puede negarse que en aquel momento el demandante, aunque no fuera a moción suya sino del demandado, estaba gestionando la sustanciación de su pleito y buscando los medios, aunque a instancias del demandado, de facilitar la ^resolución final. En vista de esto no podemos decir que en esa época tenía abandonado su pleito. Desde entonces solamente tenemos la manifestación suya de que buscaba al testigo Mr. Brandon, importante para él, y que no lo encontraba.
Es un hecho del conocimiento público y judicial la exis-tencia de la guerra Europea, las dificultades que ella pro-dujo en todos los órdenes, el trasiego de hombres de unos puntos a otros y por tanto que es muy creíble que el deman-dante tuviera dificultad para encontrar a dicho testigo en los momentos en que ios Estados Unidos e Inglaterra estaban envueltas en ese conflicto.
En vista de todas estas circunstancias y de que aun con-tando la paralización del pleito desde que se rompieron las negociaciones de los abogados de las partes para convenir en *821una alegación escrita sobre becbos, creemos que basta que se presentó la moción de desestimación en octubre siguiente y aun prescindiendo de las gestiones becbas por el abogado del demandante para buscar sus .testigos, no babía transcu-rrido un tiempo irrazonable suficiente en este caso concreto para declarar desestimada la acción del demandante; por cuyas razones croemos que la justicia pedía que no se echaran a un lado los derechos del demandante y que se le permitiera continuar con su pleito, aun teniendo en cuenta la naturaleza de éste, en que por reclamarse la devolución de dinero pagado por contribuciones, tal dinero queda detenido en las arcas del Tesoro basta la. resolución del pleito.
Por las razones expuestas, entendemos que la sentencia apelada debe ser revocada y que el pleito debe continuar su curso.

Revocada la sentencia apelada y devuelto el caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente Hernández'y Aso-ciado Wolf.
Los Jueces Asociados Sres. del Toro y Hutchison disin-tieron.